


110 HR 5846 IH: Wireless Internet Nationwide for Families Act of

U.S. House of Representatives
2008-04-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5846
		IN THE HOUSE OF REPRESENTATIVES
		
			April 17, 2008
			Ms. Eshoo (for
			 herself, Mr. Cannon, and
			 Mr. Markey) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce
		
		A BILL
		To require the Federal Communications Commission to
		  auction spectrum for a free and open access broadband service.
	
	
		1.Short titleThis Act may be cited as the
			 Wireless Internet Nationwide for
			 Families Act of 2008.
		2.Open access
			 broadband spectrum auctionSection 309(j) of the Communications Act of 1934 (47 U.S.C. 309(j)) is amended
			 by adding at the end the following new paragraph:
			
				(17)Open access
				broadband spectrum auction
					(A)Auctions
				requiredThe Commission shall
				promote nationwide broadband competition through the use of wireless services
				by issuing nationwide licenses, for a term of not less than 15 years, for two
				bands of frequencies that consist of an initial band and a second band of
				frequencies—
						(i)each of which shall
				be composed of 20 megahertz of unpaired contiguous spectrum;
						(ii)the initial band
				of which shall be spectrum located between 2155 and 2180 megahertz, inclusive;
				and
						(iii)the second band of which shall be spectrum
				that—
							(I)is located under 3
				gigahertz; and
							(II)is not part of
				the recovered analog spectrum, as such term is defined in paragraph
				(15)(C)(vi).
							(B)Deadlines for
				initial auctionThe Commission shall carry out the initial
				auctions required by this paragraph by—
						(i)commencing an
				auction of a single nationwide license for the initial band described in
				subparagraph (A)(ii) not later than
				180 days after the date of enactment of the Wireless Internet Nationwide for Families Act of
				2008; and
						(ii)depositing the
				proceeds of such auction in accordance with paragraph (8)(A) not later than 210
				days after such date of enactment.
						(C)Second
				auctionThe Commission shall
				commence and complete a separate rule-making or other procedures for licensing
				through auction additional unpaired contiguous spectrum of 20 megahertz below 3
				gigahertz within 1 year of such date of enactment. Such auction shall be
				conducted without the conditions specified in
				subparagraph (F) unless the Commission
				finds it is in the public interest to do so pursuant to a rulemaking.
					(D)Interference
				ProtectionThe Commission shall ensure that licensees of spectrum
				obtained pursuant to an auction under this paragraph and licensees of adjacent
				spectrum are mutually and adequately protected from harmful
				interference.
					(E)Service and
				auction rulesAt least 30 days prior to the deadlines established
				in subparagraphs (B)(i) and (C), the Commission shall promulgate service and
				auction rules for the licenses issued under subparagraphs (B) and (C)
				that—
						(i)make available
				spectrally efficient nationwide broadband services; and
						(ii)promote the goals
				listed in subparagraphs (B), (D) and (F) of paragraph (4).
						(F)Content of
				service requirements rules for auctioned spectrumThe Commission
				shall promulgate such rules and regulations as are necessary to require, as
				conditions of the licenses for the use of the frequencies auctioned under this
				paragraph, that the licensees shall—
						(i)offer, at a
				minimum, always-on wireless broadband services within 2 years from the date of
				receipt of the license, and complete the construction of such wireless network
				with a signal covering at least 95 percent of the population of the United
				States and its territories within 10 years from the initial operation of the
				network;
						(ii)offer a data service that is faster than
				200 kilobits per second one way (subject to
				subparagraph (G)) for free to consumers
				and authorized public safety users without subscription, airtime, usage, or
				other charges;
						(iii)consistent with
				section 230 of this Act, offer such free data service with a technology
				protection measure or measures that protect underage users from accessing
				obscene or indecent material through such service;
						(iv)provide such free
				data services on a wireless network that permits open access to affiliated and
				unaffiliated consumer devices by providing, publicly and royalty-free,
				published technical standards for developing and deploying subscriber equipment
				that can operate on the network subject to this paragraph; and
						(v)provide such free
				data services using advanced and spectrally efficient wireless technologies
				that provide services to the largest feasible number of users and encourages
				broadband competition making broadband services more available and
				affordable.
						(G)Review of free
				data service requirementThe
				Commission shall evaluate whether the speed of free services under
				subparagraph (F) should be increased in
				light of consumer demand, developments in wireless broadband technologies, and
				the public interest and shall conduct the first such evaluation 5 years after
				the licensee commences operations, and shall conduct subsequent evaluations at
				the time of license renewal thereafter.
					(H)Biennial
				broadband spectrum utilization report
						(i)Beginning in March
				of 2009, the Commission and the National Telecommunications and Information
				Administration shall jointly review competitive market conditions with respect
				to availability and affordability of broadband as well as the state of
				utilization of spectrum under the Commission’s and the Administration’s
				respective jurisdictions. Thereafter, the Commission and the Administration
				shall provide Congress a joint biannual report of their findings.
						(ii)Such reports
				shall consider the state-of-the-art efficient use of all spectrum bands and
				shall include the basis on which such utilization and efficiency are
				determined.
						(iii)In making their
				recommendations, the Commission and the Administration shall expressly consider
				the technological advances in commercial use of the spectrum as well as other
				relevant uses including public safety, national defense and other uses as
				determined by the public interest.
						(iv)The joint report
				shall also provide specific recommendations for the reallocation or
				reassignment of spectrum found to be underutilized in light of the public
				interest, necessity and convenience found in promoting broadband availability
				and affordability. In the joint report, the Commission and the Administration
				shall also recommend to Congress any statutory changes that would be required
				to implement any such reassignment or reallocation within 24 months of the
				report.
						.
		
